IN THE COURT OF APPEALS OF IOWA

                                    No. 17-0640
                             Filed December 20, 2017


DUANE M. HUFFER and ANGELA DOSS,
    Plaintiffs-Appellants,

vs.

FARMERS MUTUAL HAIL INSURANCE COMPANY OF IOWA, LAWNVIEW
FARM TRUST, ROBERT HUFFER, and THELMA HUFFER, individually and as
trustee of the LAWNVIEW TRUST,
      Defendants-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Story County, Michael J. Moon and

James C. Ellefson, Judges.



      A litigant appeals the grant of motions for summary judgment. AFFIRMED.




      Duane M. Huffer, Ames, pro se appellant.

      Randy J. Wilharber of Peddicord Wharton, LLP, West Des Moines, for

appellee Farmers Mutual Hail Insurance Company of Iowa.

      Sharon Soorholtz Greer of Cartwright Druker & Ryden, Marshalltown, for

appellees Robert Huffer and Thelma Huffer.



      Considered by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                       2


MCDONALD, Judge.

      The judgment of the district court is affirmed without opinion. See Iowa R.

App. P. 6.1203(a), (d).

      AFFIRMED.